Citation Nr: 1110100	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, for purposes of accrued benefits.

2.  Entitlement to service connection for weakness of the ankles, for purposes of accrued benefits.

3.  Entitlement to service connection for a disorder manifested by edema of the legs, for purposes of accrued benefits.

4.  Entitlement to service connection for a lung disorder manifested by bronchial irritation and/or edema of the lungs, for purposes of accrued benefits, to include the question of whether new and material evidence has been received to reopen a previously denied claim for service connection for a lung disorder.

5.  Entitlement to service connection for benign prostatic hypertrophy (BPH), for purposes of accrued benefits.

6.  Entitlement to service connection for a disorder manifested by stress and anxiety, to include posttraumatic stress disorder (PTSD), for purposes of accrued benefits.

7.  Entitlement to service connection for a skin disorder, to include a skin disability of the hands, for purposes of accrued benefits.

8.  Entitlement to service connection for a bilateral knee disorder, for purposes of accrued benefits.

9.  Entitlement to service connection for a bilateral arm and shoulder disorder, for purposes of accrued benefits, to include the question of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disorder.

10.  Entitlement to an increased rate of special monthly compensation (SMC), pursuant to 38 U.S.C.A. § 1114(r) and 38 C.F.R. § 3.352(b), based on the need a higher level of aid and attendance, for purposes of accrued benefits.

11.  Entitlement to an effective date earlier than September 14, 1997, for service connection for hypertensive heart disease, to include the question of clear and unmistakable error (CUE), for purposes of accrued benefits.

12.  Entitlement to an effective date earlier than September 14, 1997, for service connection for chronic renal failure associated with hypertensive heart disease, to include the question of CUE, for purposes of accrued benefits.

13.  Entitlement to an effective date earlier than September 14, 1997, for service connection for residuals of a nasal polypectomy, to include the question of CUE, for purposes of accrued benefits.

14.  Entitlement to an effective date earlier than September 14, 1997, for service connection for sleep apnea associated with residuals of a nasal polypectomy, to include the question of CUE, for purposes of accrued benefits.

15.  Entitlement to an effective date earlier than September 14, 1997, for service connection for bilateral hearing loss and the assigned initial evaluation, to include the question of CUE, for purposes of accrued benefits.

16.  Entitlement to an effective date earlier than November 3, 2003, for service connection for an irritable bowel syndrome (IBS), to include the question of CUE, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1941 to September 1946, and from May 1951 to January 1971.  He passed away on March [redacted], 2004.  The appellant is his widow, and she seeks benefits for accrued purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  It has been before the Board on two prior occasions.  

In March 2008, the Board granted an earlier effective date of September 14, 1997, for the grants of service connection for hypertensive heart disease, chronic renal failure associated with hypertensive heart disease, residuals of a nasal polypectomy, sleep apnea, and bilateral hearing loss.  The Board remanded all other issues to the agency of original jurisdiction (AOJ), including entitlement an effective date prior to September 14, 1997, for the grant of service connection for those five disorders, to include based on allegations of CUE in prior rating decisions.  While the case was before the AOJ, the issue of entitlement to an effective date prior to November 3, 2003, for service connection for an IBS was also perfected for appeal.  

In August 2010, the Board again remanded the case to the AOJ for a new Travel Board hearing per the appellant's request, due to the retirement of the Veterans Law Judge who conducted the initial hearing.  See 38 C.F.R. § 20.707 (2010).  

During the pendency of the appeal, the appellant testified at hearings before a Decision Review Officer (DRO) at the RO in June 2006 and July 2009, and before a Veterans Law Judge at the RO in May 2007 and December 2010.  A transcript of each of these hearings has been associated with the claims file.  The appellant submitted evidence in support of her claims at the most recent hearing, after the last adjudication of the issues on appeal by the AOJ.  As she waived AOJ review of such evidence in a December 2010 statement, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The case now returns to the Board for a third time.  As discussed below, the Board finds that service connection is warranted for the majority of the claimed disorders, for purposes of accrued benefits.  With respect to a bilateral shoulder and knee disorder, and the claims for earlier effective dates, to include CUE, the Board finds that the AOJ substantially complied with the prior remand directives and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In light of the grants of service connection for numerous disabilities herein, the issue of entitlement to an increased rate of SMC base on a higher level of aid and attendance, for purposes of accrued benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that he had continuous symptoms of erectile dysfunction beginning during or shortly after service, he subsequently became completely impotent, and his current erectile dysfunction was the result of exposure to toxic solvents during service.  

2.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that he began to have weakness in the ankles and legs during or shortly after service, he continued to be treated for such symptoms over the years, and this condition was the result of exposure to toxic solvents during service or the service-connected chronic renal failure.  

3.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that he had edema of the lungs, and this condition was the result of exposure to toxic solvents during service or the service-connected chronic renal failure.  

4.  Service connection for a lung disorder was denied in a February 1948 decision, which was final; and subsequent evidence received prior to the Veteran's death in March 2004 is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for a lung disorder.

5.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that he began to have symptoms of chronic bronchial irritation and coughing during service, which continued after service, and this lung disorder is the result of exposure to toxic solvents during service.

6.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that began to have prostate symptoms in the mid 1980s, he continued to be treated for BPH over the years, and this condition is the result of exposure to toxic solvents during service.

7.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that he had a current diagnosis of depression with related symptoms including stress and anxiety, and that this disorder was the result of service, to include verified combat experiences.

8.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that he had chronic dry skin on the back of the hands since service, and this disorder was the result of exposure to toxic solvents during service or the service-connected chronic renal failure.  

9.  The evidence of record at the time of the Veteran's death did not establish the existence of a chronic bilateral knee disorder.

10.  Service connection for a right shoulder disorder was denied in a February 1948 decision, which was final; and subsequent evidence received prior to the Veteran's death in March 2004 is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for a right shoulder disorder.

11.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that he had weakness and tremors in the bilateral arms, resulting in limited function, and that this disorder was the result of exposure to toxic solvents during service.

12.  The evidence of record at the time of the Veteran's death did not establish the existence of a chronic bilateral shoulder disorder.

13.  The February 1948 rating decision was proper based on the evidence of record and applicable statutes and regulations at the time, such that there was no CUE; this decision was final; and based on the evidence of record at the time of the Veteran's death, VA received no subsequent communication that constitutes a formal claim or may be construed as an informal claim for service connection for hypertensive heart disease prior to September 14, 1997.

14.  The February 1948 rating decision was proper based on the evidence of record and applicable statutes and regulations at the time, such that there was no CUE; this decision was final; and based on the evidence of record at the time of the Veteran's death, VA received no subsequent communication that constitutes a formal claim or may be construed as an informal claim for service connection for chronic renal failure prior to September 14, 1997.

15.  The February 1948 rating decision was proper based on the evidence of record and applicable statutes and regulations at the time, such that there was no CUE; this decision was final; and based on the evidence of record at the time of the Veteran's death, VA received no subsequent communication that constitutes a formal claim or may be construed as an informal claim for service connection for residuals of a nasal polypectomy prior to September 14, 1997.

16.  The February 1948 rating decision was proper based on the evidence of record and applicable statutes and regulations at the time, such that there was no CUE; this decision was final; and based on the evidence of record at the time of the Veteran's death, VA received no subsequent communication that constitutes a formal claim or may be construed as an informal claim for service connection for sleep apnea prior to September 14, 1997.

17.  The February 1948 rating decision was proper based on the evidence of record and applicable statutes and regulations at the time, such that there was no CUE; this decision was final; and based on the evidence of record at the time of the Veteran's death, VA received no subsequent communication that constitutes a formal claim or may be construed as an informal claim for service connection for bilateral hearing loss prior to September 14, 1997.

18.  The February 1948 rating decision was proper based on the evidence of record and applicable statutes and regulations at the time, such that there was no CUE; this decision was final; and based on the evidence of record at the time of the Veteran's death, VA received no subsequent communication that constitutes a formal claim or may be construed as an informal claim for service connection for IBS prior to November 3, 2003.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

2.  The criteria for service connection for weakness of the ankles and legs, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

3.  The criteria for service connection for edema of the legs, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2010).

4.  The February 1948 rating decision was final, and new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a lung disorder.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978); 38 U.S.C.A. §§ 7105(c), 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2010).

5.  The criteria for service connection for a lung disorder manifested by bronchial irritation and/or edema of the lungs, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

6.  The criteria for service connection for BPH, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

7.  The criteria for service connection for a mental health disorder manifested by depression, stress, and anxiety, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

8.  The criteria for service connection for dry skin, including on the hands, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2010).

9.  The criteria for service connection for a bilateral knee disorder, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

10.  The February 1948 rating decision was final, and new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a right shoulder disorder.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978); 38 U.S.C.A. §§ 7105(c), 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2010).

11.  The criteria for service connection for a bilateral arm disorder, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

12.  The criteria for service connection for a bilateral shoulder disorder, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

13.  The criteria for an effective date earlier than September 14, 1997, for service connection for hypertensive heart disease, to include the question of clear and unmistakable error (CUE), for purposes of accrued benefits, have not]been met.  38 U.S.C.A. §§ 5110, 5101, 5121, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2010).

14.  The criteria for an effective date earlier than September 14, 1997, for service connection for chronic renal failure associated with hypertensive heart disease, to include the question of CUE, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5110, 5101, 5121, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2010).

15.  The criteria for an effective date earlier than September 14, 1997, for service connection for residuals of a nasal polypectomy, to include the question of CUE, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5110, 5101, 5121, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2010).

16.  The criteria for an effective date earlier than September 14, 1997, for service connection for sleep apnea associated with residuals of a nasal polypectomy, to include the question of CUE, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5110, 5101, 5121, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2010).

17.  The criteria for an effective date earlier than September 14, 1997, for service connection for bilateral hearing loss and the assigned evaluation, to include the question of CUE, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5110, 5101, 5121, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2010).

18.  The criteria for an effective date earlier than November 3, 2003, for service connection for IBS, to include the question of CUE, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5110, 5101, 5121, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), 3.151, 3.155, 3.400, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

As directed in the prior remand, in a September 2009 letter, the appellant was provided notice as to the elements necessary to establish entitlement to accrued benefits, namely, that the existing ratings, decisions, or evidence of record at the time of the Veteran's death must show entitlement to the claimed benefits; that such benefits had not been paid; and that the appellant is the Veteran's surviving spouse.  The appellant was also advised of the evidence information necessary to establish a disability rating and effective date in accordance with Dingess/Hartman.  Further, she was advised of the requirements to reopen a previously denied claim, to establish CUE in a prior decision.  Furthermore, the undersigned Veterans Law Judge informed the appellant of the evidence and information necessary to substantiate her claims during the December 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

To the extent that the appellant was not provided proper notice as to any of her claims, the Board finds that she has not been prejudiced thereby.  In this regard, the appellant's claims for accrued benefits are derivative of the Veteran's claims at the time of his death and, therefore, she could not offer any further evidence in support of the claims.  See Zevalkink v. Brown, 102 F.3d 1236, 1241-42 (Fed. Cir. 1996); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In other words, further notice would not benefit the appellant in any way, as the resolution of her claims for purposes of accrued benefits is entirely dependent upon the application of statutes and regulations to the evidence (or facts) of record at the time of the Veteran's death.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Similarly, with respect to the duty to assist, no further evidence may be obtained in connection with the appellant's claims for accrued benefits.  Moreover, there have been no arguments that the appellant has been prejudiced by any possible defects in notice or assistance.

Additionally, as directed in the prior remand, the AOJ developed the CUE aspects of the appellant's claims, made a determination as to the finality of prior decisions, addressed the issue of whether the Veteran engaged in combat, and adjudicated or readjudicated all issues on appeal. 

For the foregoing reasons, the Board finds that the AOJ substantially complied with the prior remand directives.  See Dyment, 13 Vet. App. at 146-47.  In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claims.

II. Analysis

Upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In this case, as the Veteran died in March 2004, after December 16, 2003, an accrued beneficiary may receive the full amount of any award for accrued benefits.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a) (repealing the two-year limit on accrued benefits effective December 16, 2003).  

Here, the appellant is the surviving spouse of the Veteran.  Further, the Veteran had filed claims prior to his death for service connection, for increased SMC, and for earlier effective dates for the grants of service connection at issue, and each of those claims remained pending at the time of his death in March 2004.  Thereafter, the appellant filed a claim for accrued benefits within one year of the Veteran's death.  As such, the appellant has standing to pursue a claim for accrued benefits.  The Board will now turn to the merits of each of the claims, for accrued purposes.  

Service connection

Prior to his death, the Veteran sought service connection for erectile dysfunction; weakness of the ankles; edema of the legs; bronchial irritation and/or edema of the lungs; prostate problems; a disorder manifested by stress and anxiety, to include posttraumatic stress disorder (PTSD); a skin disorder affecting the hands; a bilateral knee disorder; and a bilateral arm and shoulder disorder.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain specified chronic diseases will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As a preliminary matter, the Board notes that the Veteran's claims for a lung disorder and a right shoulder disorder were previously denied.  In a February 1948 rating decision, the AOJ denied service connection for a right lung disorder and a right shoulder disorder based on a determination that there was no evidence of either disorder during service, and the first evidence of a chest condition was approximately two years after discharge.  The Veteran was notified of these determinations and his appellate rights in March 1948, and he did not appeal.  As such, the decision became final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  

Prior to his death, in November 2003, the Veteran again requested service connection for a lung disorder, namely, bronchial irritation with chronic cough, as secondary to exposure to toxins, dioxins, and herbicides.  In a March 2004 letter received approximately a week prior to his death, the Veteran referred to shoulder problems, which were interpreted as a request for service connection for a bilateral shoulder disorder.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen the claim.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237 (1995). 

New evidence is evidence not previously submitted to agency decisionmakers, and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received after the last final denial of the Veteran's claims, and prior to his death, includes statements from the Veteran and the appellant, VA and private treatment records, internet articles, and opinions from VA and private medical professionals concerning the etiology of the Veteran's conditions.  This evidence has not previously been considered, and it relates to the unestablished facts of a current disability and a relation to service.  When presumed credible, the evidence raises a reasonable possibility of substantiating the appellant's claims.  Therefore, new and material evidence has been received concerning the previously denied claims for a lung disorder and a right shoulder disorder, and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board will now turn to the merits of the service connection claims.  In addition to subjective evidence from the Veteran and the appellant, the evidence of record at the time of the Veteran's death included service treatment and personnel records, post-service military and private treatment records dated from March 1974 forward, VA examination reports, a September 2003 opinion from Dr. K (the Veteran's private provider for several years prior to his death), and several Internet articles.  

The Veteran argued prior to his death that the majority of his claimed disorders were caused by exposure to solvents and herbicides during service.  In particular, he asserted that he was exposed to highly toxic contaminants while decontaminating, washing, removing paint from, and repainting B-52s;  when cleaning and handling parts for servicing aircraft; working on fuel cells; and through constant exposure to jet fumes.  The Veteran and the appellant identified certain toxic chemicals, including trichloroethylene (TCE), to which he was allegedly exposed.  They also indicated that one of his duty stations, Peace Air Force Base, had been closed and placed on the Superfund list due to toxic contamination.  See, e.g., November 2003 claim and attachment; March 2004 letter from Veteran and appellant.  

The Veteran's service personnel records confirm that he served as an aircraft maintenance technician from May 1951 forward, including several years as a B-52 Team Chief.  His duties included supervising flight-line maintenance, monitoring corrosion control, decontamination, washing, and preparation of aircraft.  Further, his duties were specifically noted to involve handling of "solvents."  See, e.g., DD Forms 214 covering periods from May 1951 to May 1963; performance report for period from November 1968 to March 1969.  Accordingly, the Board has previously conceded exposure to the various toxins identified by the Veteran and the appellant prior to the Veteran's death.  See November 2007 VHA request.  

With respect to herbicides, the Board notes that, while the Veteran served during the Vietnam era, he served in Thailand from November 1967 to November 1968.  See, e.g., September 1968 service personnel record; March 2004 letter from Veteran and appellant.  There is no indication that he served in Vietnam or in Korea, or that he was otherwise exposed to herbicides (Agent Orange).  As such, the presumptions relating to herbicide exposure do not apply.  See 38 C.F.R. § 3.307(a)(6), 3.309(e).

Additionally, the appellant contends that several of Veteran's claimed disorders were due to combat service.  In this regard, the Veteran described many combat-related activities prior to his death.  See September 1944 diary; attachment to November 2003 claim.  The Veteran's service records confirm that he served as an aerial gunner from February 1943 to September 1945, his duties included operating a machine gun in combat, and he completed 32 combat missions during that period.  See enlisted record and report of separation; separation qualification record.  As such, he did have combat service for VA purposes during that period.  The appellant contends that the Veteran's duties maintaining aircraft during his service from 1951 to 1971 also constitutes combat service because these aircraft were used for combat activities.  However, for VA purposes, combat service only includes engaging in combat with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While the Veteran's duties as an aircraft maintenance technician may have been in support combat missions, this does not constitute combat service for VA purposes.  

Concerning service treatment records, the Board notes that the appellant has argued that a June 1970 examination was not the Veteran's separation examination, as he did not retire from service until January 1971.  However, the June 1970 examination report indicates that it was for retirement purposes, and there is no indication that a subsequent examination was performed, or that the Veteran's condition changed during that period.  

Prior to his death, the Veteran indicated that he began to have symptoms of erectile dysfunction shortly after he returned from Thailand, and he became completely impotent in the late 1980s.  He further reported having prostate problems starting in the mid-1980s.  See attachment to November 2003 claim; March 2004 letter.  Consistent with these statements, there is no evidence of treatment for these conditions during service, and a June 1970 examination for retirement purposes indicates a normal prostate exam.  Post-service treatment records reflect complaints in January 1993 of BPH with impotence for three years, or since approximately 1990.  Further, the Veteran had fairly continuous treatment for prostate symptoms starting in April 1987, with several biopsies that showed no malignancy, and a notation of a previous history of BPH as of February 1996.  The Veteran's private provider for several years prior to his death, Dr. K, indicated in September 2003 that she had been treating the Veteran for erectile dysfunction and prostate.  The Board notes that the documented post-service treatment for prostate problems is consistent with the reports by the Veteran and the appellant.  While there is no documentation a lesser degree of erectile dysfunction prior to 1990, the Veteran and the appellant are competent to testify to the observable symptoms of such disorder.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Veteran reported prior to his death that he had a lot of weakness in the ankles and legs when he returned home from Thailand, and that this condition continued over the years, leading to several falls and medical treatment.  The Veteran further stated that he began to have edema in the legs approximately four years after retirement, when he was first treated for his kidneys.  See attachment to November 2003 claim.  Similarly, the appellant stated prior to the Veteran's death that he began to have leg pain while in Thailand, and he walked differently when he returned.  She observed the Veteran's continued pain and constant problems falling and tripping, such as falling off the tractor when he tried to get down, causing him to be very unsteady when standing.  The appellant asserted that a VA provider had told them that the Veteran's leg pain was due to peripheral nerve damage from solvents.  See March 2004 letter.  

Service treatment records reflect a left knee injury in December 1966, with no abnormalities upon x-ray.  However, there were no reported or noted knee problems at a periodic examination in October 1967 or the June 1970 retirement examination.  The June 1970 retirement examination does reflect complaints of occasional bilateral foot pain and related symptoms, which was diagnosed as pes planus.  There are no further documented complaints of symptoms in the ankles, legs, or knees during service.  Post-service records reflect treatment for trauma to the feet and ankles from falling (including once while working on a tractor), tenderness to both feet and ankles, and probable gouty arthritis in the right foot.  See records dated in January 1974, May 1979, September 1982, May 1984.  The Veteran reported bilateral lower extremity edema for one year that had been worsening over the past month in January 1996.  An April 1997 record reflects a history of pedal (foot) edema since the late 1980s, with a diagnosis of hypertension.  The Veteran continued to be treated for edema in the feet and legs over the years.  Similarly, Dr. K stated in September 2003 that she had been treating the Veteran for weakness in the ankles and legs, including unsteady walking and pain in the legs and ankles, and for edema in the feet and legs.  Further, a December 2003 VA treatment record notes objective edema and impaired sensation in the legs, with a diagnosis of peripheral neuropathy, end-stage renal disease, hypertension, and gait abnormality.  

Concerning the arms and shoulders, in his November 1947 claim, the Veteran asserted that he had a right shoulder disorder due to high altitude flying, but that he was not treated for this condition during service.  During the current proceedings, the appellant stated in a March 2004 letter that he had difficulty lifting his arms over his head, as well as tremors when he picked up anything or tried to hold it.  She further stated that a VA provider had told them this may also be due to nerve damage, as with the legs.  There is no indication of any complaints or treatment for any symptoms in the arms or shoulders in treatment records during or after service.  While the Veteran stated in his September 1944 diary that shrapnel hit him in the back between the shoulders and caused a large bruise, but no fractures, this relates to the back, not the shoulders.  Dr. K indicated in September 2003 that she was treating the Veteran for tremors in the arms, but she did not mention the shoulders.

With respect to the lungs, the Veteran asserted in his November 1947 claim that he had a lung disorder due to high altitude flying, with no treatment during service.  He referred to the use of oxygen masks in his September 1944 diary.  During the current proceedings, prior to his death, the Veteran reported that he sometimes got edema in the lungs and had suffered from bronchial irritation, chronic coughing, and postnasal drip since the late 1960s.  See attachment to November 2003 claim.  Similarly, the appellant has stated that the Veteran had chronic coughing, bronchial irritation, recurrent pneumonia, and lesions in the lungs since serving in Thailand, which she believes were due to solvent exposure.  She further argues that the Veteran's lung disorder was due to his high altitude flying.  See, e.g., March 2004 letter; December 2010 hearing transcript.

There is no indication of any complaints or treatment for any lung symptoms in the Veteran's service treatment records.  There were also no reported or noted lung problems, and chest x-rays were normal, at the September 1945 and June 1970 separation examinations.  However, a November 1947 letter from a private examiner reflects symptoms of severe pain over the right lung, diagnosed as chronic bronchitis and bronchiectasis as determined by an October 1947 Roentgen study.  The Board notes that this was several years after the Veteran retired from service in 1971.  More recently, a January 1996 treatment record indicates occasional shortness of breath for a few weeks, as well as edema and increased blood pressure, and the plan was to focus on managing hypertension.  A February 2002 private record indicates objective bilateral pulmonary congestion, with no diagnosis other than renal disease.  The Veteran reported having sinus and nasal problems, including coughing and frequent upper respiratory infections, since the 1960s.  There are many notations of clear lungs over the years.  However, Dr. K stated in September 2003 that she was treating the Veteran for chronic coughing and bronchial irritation, as well as edema of the lungs.  Further, a January 2004 note from Dr. K indicates that the Veteran had respiratory infections 3-4 times per year.

Pertaining to a skin disorder, the Veteran reported prior to his death that the skin on the back of his hands was extremely sensitive, and it would break and bleed whenever he bumped into something.  He stated that his hands had been burned by toxic chemicals.  See attachment to November 2003 claim.  The appellant reiterated these assertions, also stating the Veteran's skin on his hands was very dry, and that it had been like this since his retirement from service.  See March 2004 letter.  Service treatment records reflect that a hemangioma was removed from the left thigh in May 1968, with no other complaints or treatment for any skin disorder, and no noted skin defects at the June 1970 separation examination.  A January 1979 treatment record reflects a rash on most of the body since the day before, which was noted to be an allergic rash and was diagnosed as urticaria, and there is no other documentation of any post-service treatment for skin symptoms.  However, Dr. K stated in September 2003 that the Veteran suffered from dry skin.

With respect to a mental health disorder, the Veteran reported prior to his death that the appellant had been telling him for years that he had mood changes and would get disoriented when he drove.  See attachment to November 2003 claim.  Similarly, the appellant has reported that the Veteran had difficulty sleeping and bad dreams, and he was nervous or anxious and disoriented when away from home, and that these symptoms were present both when he returned from World War II and from Thailand.  The appellant believes that the Veteran had PTSD from his combat service and an unknown incident in Thailand, although he never sought treatment.  See January 2004 and March 2004 letters.  The Veteran's September 1945 separation examination recorded a normal psychiatric evaluation, and there was no mental health disorder noted on the June 1970 retirement examination.  More recently, Dr. K stated in September 2003 that the Veteran suffered from depression, as well as forgetfulness, disorientation, and mood changes.  Shortly thereafter, a September 2003 VA treatment record indicates that the Veteran had a positive depression screen and an abnormal PTSD screen.

Based on the foregoing evidence of record at the time of the Veteran's death, and resolving all reasonable doubt in the appellant's favor, the Board finds that the evidence established the following chronic disorders: erectile dysfunction, BPH, weakness of the ankles and legs, edema of the legs, a lung disorder manifested by bronchial irritation, dry skin (to include on the hands), bilateral arm tremors, and depression with related mental health symptoms.  As noted above, the Veteran and the appellant are competent to testify to the observable symptoms of each of his claimed disorders.  See Layno, 6 Vet. App. at 469-71; Barr, 21 Vet. App. at 308.  Further, the Board finds their testimony concerning the timing of symptoms to be credible, as it is generally consistent with the other evidence of record.  Additionally, the Veteran's private provider prior to his death, Dr. K, has confirmed treatment for these conditions.  While a VHA specialist indicated in January 2008 that there was some question as to the existence of significance of some of the disorders, as discussed below, this does not negate the preponderance of the evidence as to a current disability.  See 38 C.F.R. § 3.102.

In contrast, the preponderance of the evidence at the time of the Veteran's death did not establish the existence of a bilateral knee or shoulder disorder.  Concerning the knees, while the Veteran had an in-service injury to the left knee, there is no indication that this injury was chronic, and there was no further complaints or treatment specific to the knees either during or after service.  Indeed, the only mention of the knees in connection with the assertion of weak ankles and legs.  Similarly, while the Veteran described a bruise on the back between the shoulders in 1944, there is no indication that this affected the shoulders themselves, or that there was any chronic condition as a result of that injury.  As with the knees, the only mention of the shoulders during the current proceedings, and prior to the Veteran's death, is in connection with complaints of weakness and tremors of the arms, with the Veteran being unable to lift his arms over a certain point.  See, e.g., March 2004 letter.  Therefore, service connection may not be granted for a bilateral shoulder or knee disorder because there was no current, chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there is no present disability).

The Board finds that the evidence of record at the time of the Veteran's death also did not establish a diagnosis of PTSD.  The appellant points to a letter from Dr. C (the Veteran's private provider during his terminal illness) and a private opinion diagnosing PTSD, both received in April 2004.  However, as this evidence was received after the Veteran's death, it may not be considered for purposes of accrued benefits.  See Jones, 136 F.3d 1299 (a claim for accrued benefits must be decided based on existing rating decisions or other evidence that was on file when the veteran died); see also Zevalkink, 102 F.3d at 1241-42 (a claim for accrued benefits is derivative of a veteran's claim, and a claimant for accrued purposes takes a deceased veteran's claim "as it stands on the date of death").  While a December 2003 VA treatment record indicates that the Veteran had an abnormal PTSD screen, this does not constitute a valid PTSD diagnosis.  Moreover, there are special evidentiary requirements to substantiate a service connection claim for PTSD, which have not been met in this case.  See 38 C.F.R. § 3.304(f).  Nevertheless, as noted above, when resolving reasonable doubt in the appellant's favor, the evidence established a mental health diagnosis of depression and related symptoms at the time of the Veteran's death.  The Board notes that all mental health disorders, including PTSD, are rated under the same rating criteria.  See 38 C.F.R. §§  4.126, 4.130, General Rating Formula for Mental Health Disorders.

With respect to the etiology of the Veteran's existing disorders, the appellant relies heavily on a September 2003 opinion from Dr. K, the Veteran's private provider for several years prior to his death.  In addition to the disorders claimed on appeal, Dr. K was also treating the Veteran for his service-connected hypertensive heart disease, chronic renal failure, sleep apnea, nasal polyps with post nasal drip, hearing loss, and IBS.  Dr. K noted that the Veteran was exposed to extremely dangerous toxic solvents and chemicals during most of his 26 years of service.  She stated that the Veteran served two tours at Pease Air Force Base, which is one of most contaminated bases in U.S. and is on the Superfund list.  Dr. K opined that the Veteran's illnesses are all inter-related to known diseases caused by long-term exposure such contaminants.  Dr. K indicated that the Veteran's illnesses started to emerge while he served in Thailand from 1967 to 1968, and a history of problems is reflected in his treatment records.  She further indicated that treatment records show that, within five years thereafter, the Veteran was suffering from polyps, hypertension, heart arrhythmia, kidney disease, weak ankles, and impotence.  Dr. K opined that these diseases became progressively worse over the years, causing him to develop additional related problems.  Similarly, a January 2004 note from Dr. K indicates that she believed the Veteran's recurrent respiratory infections were due to decreased immune system secondary to chronic renal failure.  

Directly behind this letter in the claims file are several Internet articles pertaining to the health effects of solvents.  One such article indicates that solvents frequently used in garages can result in skin disease, as well as damage to the brain and nervous system, respiratory system, and internal organs, especially the especially liver and kidneys.  At the May 2007 Board hearing, the appellant testified that the Dr. K contacted the Center for Disease Control (CDC) and consulted recommended articles, such as this article, prior to drafting the September 2003 opinion letter.  Similarly, in a March 2004 letter received prior to the Veteran's death, the Veteran and the appellant asserted that his conditions including bronchial congestion, edema of the lungs and legs, and dry skin have been associated with long-term exposure to trichloroethylene (TCE) by the American Medical Association.  A medical article can provide important support, when combined with an opinion of a medical professional, if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

Additionally, in an attachment to his November 2003 claim form, the Veteran stated that the appellant discussed the Veteran's military duties and illnesses with a doctor in environmental medicine while in a hospital waiting room.  This doctor told the appellant that all of the Veteran's illnesses are related to chemical exposure during service, and that aircraft maintenance is one of the worst areas for such exposure.  

In November 2007, the Board requested a medical opinion as to several of the claimed disorders from a specialist with the Veterans' Health Administration (VHA), based on the evidence of record at the time of the Veteran's death.  In a January 2008 report, the specialist indicated that he was unable to clearly link several of the Veteran's claimed disorders to his exposure to solvents during service, but he stated that several of the disorders were linked to his renal disease.  The contents of this report are discussed in further detail below.

Based on all evidence of record, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for erectile dysfunction, BPH, weakness of the ankles and legs, edema of the legs, a lung disorder manifested by bronchial irritation, dry skin (to include on the hands), bilateral arm tremors, and depression with related mental health symptoms.

Specifically, the evidence reflects that the Veteran began to have symptoms of erectile dysfunction shortly after returning from Thailand in 1968, and he had complete impotence by the late 1980s.  Similarly, the Veteran has been treated for prostate problems since the mid 1980s, which was eventually diagnosed as BPH.  Dr. K has linked both of these disorders to the Veteran's exposure to solvents during service, or to his service-connected renal disability.  This opinion is generally consistent with the various Internet articles concerning the effects of solvent exposure, including those received prior to the Veteran's death.  The VHA specialist did not express an opinion as to erectile dysfunction.  While he indicated that BPH has not been consistently or directly linked to exposure to the identified toxic chemicals in this case, this does not outweigh the other evidence of record.

Concerning the ankles and legs, the evidence reflects that the Veteran has had weakness of the ankles and legs since returning from Thailand in 1968, as well as edema in the legs since he was first treated for his renal disease.  Post-service treatment records relate the edema to hypertension and renal disease.  Similarly, Dr. K has linked these disorders to the Veteran's exposure to solvents during service, or to his service-connected renal disability.  This opinion is generally consistent with the various Internet articles concerning the effects of solvent exposure.  The Board notes that the VHA specialist indicated that there was no unifying condition to explain a chronic, persistent illness or injury as to the feet, ankles, and legs.  However, the specialist noted that exposure to solvents and lead can cause foot drop, saturnine gout, and lower extremity swelling due to fluid retention, although he did not believe this causation was sufficiently established in this case.  Significantly, the VHA specialist further opined that the Veteran's renal disease alone could cause swelling and weakness in the legs, ankles, and feet.

With respect to the lungs, the evidence establishes that the Veteran was diagnosed with chronic bronchitis in 1947, and he also had recurrent bronchial irritation and chronic coughing after returning from Thailand in 1968.  Additionally, there was some evidence of edema of the lungs after retirement from service.  Dr. K has linked these disorders to exposure to solvents during service, or to the Veteran's service-connected renal disability.  This opinion is generally consistent with the various Internet articles concerning the effects of solvent exposure.  The Board notes that the VHA specialist opined that the stated that the clinical impact or implication of any chronic bronchitis or bronchiectasis was unclear due to the multiple documentations of clear lungs in treatment records.  However, this does not account for the evidence of recurrent respiratory infections.  Further, the VHA specialist noted that exposure to solvents and lead can lead to lung edema, although he opined that this causation was not established by the record.  

Pertaining to a skin disorder, the evidence of record reflects that the Veteran has had very dry or sensitive skin since retiring from service in 1971.  Dr. K has linked this disorder to exposure to solvents during service, or to his service-connected renal disability.  This opinion is generally consistent with the various Internet articles concerning the effects of solvent exposure.  Significantly, the VHA specialist opined that the Veteran's dry skin was likely due to uremia from his service-connected kidney failure. 

Concerning the arms, the evidence reflects current treatment for tremors in the arms.  Dr. K has linked this disorder to exposure to solvents during service.  Similarly, the appellant had indicated that VA providers told her that this condition was due to nerve damage from solvent exposure.  This is generally consistent with the various Internet articles concerning the effects of solvent exposure.  The VHA specialist did not express an opinion as to this condition.

With respect to a mental health disorder, the Veteran described stressful events during service in detail prior to his death, including through his September 1944 diary.  Additionally, both he and the appellant described his observable symptoms since service, and treatment records indicate a diagnosis of depression with related symptoms including stress and anxiety.  Dr. K has linked this condition to service, and there is no contrary opinion.

In summary, when applying the benefit of the doubt rule, the evidence of record at the time of the Veteran's death establishes that erectile dysfunction, BPH, weakness of the ankles and legs, edema of the legs, a lung disorder manifested by bronchial irritation and/or edema of the lungs, dry skin (to include on the hands), bilateral arm tremors, and depression with related symptoms including stress and anxiety existed and were caused by either exposure to toxic solvents during service or by the Veteran's service-connected disabilities, including chronic renal failure.  As such, the Board finds that service connection is warranted for each of these disorders, for accrued purposes.  See 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000.  However, the Board notes that, to the extent that any symptoms of these disabilities overlap with the already service-connected disabilities, including but not limited to hypertensive heart disease, chronic renal failure, and nasal polyps, no further compensation is authorized.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as there is no duplicative or overlapping symptomatology between the conditions).  

As noted above, service connection, for accrued purposes, may not be granted for a bilateral shoulder or knee disability because the evidence at the time of the Veteran's death did not establish a current disability.  See Brammer, 3 Vet. App. at 225.  Moreover, any possible symptoms of these body parts are contemplated by the other disabilities pertaining to the arms and legs that have been granted herein.  As the preponderance of the evidence is against service connection for a bilateral knee and shoulder disorder, for purposes of accrued benefits, the benefit of the doubt doctrine is inapplicable and these claims must be denied.  38 C.F.R. § 3.102.

Earlier effective date, to include the question of CUE

The appellant seeks an effective date prior to September 14, 1997, for the grants of service connection for hypertensive heart disease, chronic renal failure, residuals of a nasal polypectomy, sleep apnea, and bilateral hearing loss (and the initial rating); and an effective date prior to November 3, 2003, for the grant of service connection for IBS.  For each of these claims, the appellant argues that there was clear and unmistakable error (CUE) of fact or law in a February 1948 rating decision, in that the AOJ failed at that time to adjudicate claims for service connection for each disability then shown by medical data compiled in service and thereafter.  

The effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by VA's Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  		

A claimant may appeal to the Board from an adverse determination on a claim for benefits.  See 38 U.S.C.A. §§ 7104, 7105.  However, if an appeal is not initiated within one year, or if a timely appeal is initiated and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103. 

Previous determinations by an agency of original jurisdiction that are final and binding, including decisions as to service connection, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In this case, after his first discharge from active duty, the Veteran filed a formal claim in January 1947 for service connection for a right lung condition, a right shoulder condition, and dental work.  There was no reference to any symptoms or disorders related to hypertensive heart disease, chronic renal failure, residuals of a nasal polypectomy, sleep apnea, bilateral hearing loss, or IBS at that time.  

In a February 2003 rating decision, the AOJ found that the Veteran submitted a claim for service connection for hypertensive heart disease, chronic renal failure, residuals of a nasal polypectomy, sleep apnea, and bilateral hearing loss on September 24, 2002.  The Board notes that a formal claim (VA Form 21-526) for these five disabilities was received in November 2002.

On November 3, 2003, VA received a statement from the Veteran requesting to "add to [his] claim" additional disabilities including IBS, which he claimed was secondary to his medications for high blood pressure.  He requested that the date of this request be used as the effective date for these additional disabilities.

In a previous decision issued in March 2008, the Board determined that a September 14, 1997 statement from the Veteran constituted an informal claim for benefits for hypertensive heart disease, chronic renal failure, residuals of a nasal polypectomy, sleep apnea, and bilateral hearing loss.  Specifically, the Board found that the Veteran appeared at the VA Regional Office in Washington, D.C., on September 14, 1997, and submitted a written statement indicating that he had several health problems when he retired from the military in 1971, which persisted at that time, and requesting information on how to apply for VA benefits.  The Board indicated that this statement was not incorporated into the record in 1997 for unknown reasons, but it was associated with the claims file in November 2003, prior to the Veteran's death.  Additionally, the Board found that the appellant had provided credible, sworn testimony to the effect that she was present at the time of the above-described interaction and that it was the Veteran's intent to apply for VA compensation benefits.  The Board further found that there was no indication that VA thereafter furnished the Veteran an application with which to formalize his claim(s), as required by VA regulations.  Accordingly, the Board construed the September 14, 1997 statement as an informal claim for service connection, as there was evidence of a written communication evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p), 3.155.  The Board conceded that entitlement to service connection for hypertensive heart disease, chronic renal failure, residuals of a nasal polypectomy, sleep apnea, and bilateral hearing loss on or prior to that date.  Therefore, the Board resolved all reasonable doubt in the appellant's favor and granted an effective date of September 14, 1997, for these disabilities. 

After November 1947, and prior to September 14, 1997, no communication was received from the Veteran, or any person or organization on his behalf, evidencing any intent seek compensation or apply for the VA benefits.  Further, there is no indication that the September 14, 1997 communication was intended as a claim for service connection for IBS.  In this regard, the Veteran did not mention this condition in his September 2002 or November 2002 claims, which were the first specific mention of any disabilities after 1997.  Moreover, the Veteran specifically stated in his November 2003 claim that he wanted to "add" a claim for IBS, and that this communication should be used for determining the effective date.  As such, the weight of the evidence establishes that no communication was received from the Veteran, or any person or organization on his behalf, evidencing any intent seek compensation or apply for service connection for IBS prior to November 3, 2003.

The Board acknowledges that there may have been evidence of complaints, symptoms, or diagnosis of hypertensive heart disease, chronic renal failure, residuals of a nasal polypectomy, sleep apnea, bilateral hearing loss, and IBS in the Veteran's service treatment records and post-service treatment records prior to these dates.  However, any such evidence does not constitute an informal claim.  Contrary to the appellant's contentions, the mere presence of medical evidence in the record does not establish an intent to seek service connection for the benefit in question.  See 38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present here.  In other words, the effective date of an award of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  

With respect to the contention of CUE in the February 1948 rating decision, the evidence of record at that time included the Veteran's service treatment records and two private opinions indicating a current diagnosis of a lung disorder and a heart disorder.  As discussed above, the Veteran did not express any intent to apply for service connection for a hypertensive heart disease, chronic renal failure, residuals of a nasal polypectomy, sleep apnea, bilateral hearing loss, or IBS at that time.  The appellant has not asserted that any claim was filed at that time, other than arguing, essentially, that a claim should have been inferred from the Veteran's treatment records.  As also discussed above, any evidence pertaining to these conditions that was contained in service treatment records or post-service treatment records at that time does not constitute a claim.  Brannon, 12 Vet. App. at 34-35; MacPhee, 459 F.3d 1323.  Under applicable statutes and regulations, a claim must be filed in order for any type of benefit to accrue or be paid.  See 38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While the Board must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised.  Brannon, 12 Vet. App. at 34-35.  Accordingly, as no service connection claim for the disabilities at issue was raised at the time of the February 1998 rating decision, there was no CUE in the failure of the AOJ to grant service connection.

In summary, there was no CUE in the February 1948 decision.  Further, VA received no communication from the Veteran or any authorized individual that constitutes a formal claim or may be construed as an informal claim for service connection for hypertensive heart disease, chronic renal failure, residuals of a nasal polypectomy, sleep apnea, or bilateral hearing loss until September 14, 1997.  Similarly, no communication was received that constitutes a formal claim or may be construed as an informal claim for service connection for IBS until November 3, 2003.  Therefore, the preponderance of the evidence is against an earlier effective date for each of these disabilities, to include based on CUE, for accrued purposes, and the appellant's claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for erectile dysfunction, for purposes of accrued benefits, is granted.

Service connection for weakness of the ankles and legs, for purposes of accrued benefits, is granted.

Service connection for a disorder manifested by edema of the legs, for purposes of accrued benefits, is granted.

New and material evidence having been received, the previously denied claim for service connection for a lung disorder is reopened.

Service connection for a lung disorder manifested by bronchial irritation and edema of the lungs, for purposes of accrued benefits, is granted.

Service connection for BPH, for purposes of accrued benefits, is granted.

Service connection for depression with related symptoms including stress and anxiety, for purposes of accrued benefits, is granted.

Service connection for dry skin, including of the hands, for purposes of accrued benefits, is granted.

Service connection for a bilateral knee disorder, for purposes of accrued benefits, is denied.

New and material evidence having been received, the previously denied claim for service connection for a right shoulder disorder is reopened.

Service connection for a bilateral arm disorder manifested by tremors, for purposes of accrued benefits, is granted.

Service connection for a bilateral shoulder disorder, for purposes of accrued benefits, is denied.

An effective date earlier than September 14, 1997, for service connection for hypertensive heart disease, to include the question of clear and unmistakable error (CUE), for purposes of accrued benefits, is denied.

An effective date earlier than September 14, 1997, for service connection for chronic renal failure associated with hypertensive heart disease, to include the question of CUE, for purposes of accrued benefits, is denied.

An effective date earlier than September 14, 1997, for service connection for residuals of a nasal polypectomy, to include the question of CUE, for purposes of accrued benefits, is denied.

An effective date earlier than September 14, 1997, for service connection for sleep apnea associated with residuals of a nasal polypectomy, to include the question of CUE, for purposes of accrued benefits, is denied.

An effective date earlier than September 14, 1997, for service connection for bilateral hearing loss and the assigned evaluation, to include the question of CUE, for purposes of accrued benefits, is denied.

An effective date earlier than November 3, 2003, for service connection for IBS, to include the question of CUE, for purposes of accrued benefits, is denied.  


REMAND

The appellant argues that the Veteran was entitled to an higher rate of SMC pursuant to 38 U.S.C.A. § 1114(r) and 38 C.F.R. § 3.352(b), based on the need for a higher level of aid attendance prior to his death.  Essentially, she contends that the Veteran needed assistance with all aspects of his life, including frequent home visits by a registered nurse who was "on call" at all times, and that he required 10 hours of dialysis daily through a peritoneal catheter.  

The AOJ previously denied an increased rate of SMC based on a higher level of aid and attendance, for accrued purposes, based on a finding that the threshold of entitlement to SMC at the 38 U.S.C.A. § 1114(o) or (p) rate had not been met.  See December 2006 DRO decision.  In light of the grants of service connection for numerous disabilities herein, this issue must be remanded for the assignment of disability ratings and calculation of the proper rate of SMC, to include a higher level of aid and attendance, if appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Assign a rating and effective date for the disabilities for which service connection is granted herein, based on the evidence of record at the time of the Veteran's death.

2.  Thereafter, readjudicate the claim for an increased rate of SMC based on a higher level of aid and attendance, for accrued purposes.  If the claim remains denied, issue a supplemental statement of the case to the appellant and her representative.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


